              Case 1:17-cr-00169-JGK Document 244 Filed 01/14/20 Page 1 of 1




                                               SARITA KEDIA
                                                          LAW OFFICES, P.C.

                                                     5 EAST 22ND STREET, SUITE 7B
                                                     NEW YORK, NEW YORK 10010
                                                         WWW.KEDIALAW.COM
         INFO@KEDIALAW.COM                                                                   TEL: 21 2.681 .0202
                                                                                             FAX: 212.898.1273



                                                                      January 14, 2020


   BYECF

   Honorable John G. Koeltl
   United States District Judge
   Southern District of New York
   500 Pearl Street
   New York, New York 10007

                                  Re:        United States v. Rubano, et al., 17 CR 169 (JGK)

   Dear Judge Koeltl:

           I respectfully write to request an adjournment of the sentencing date for Enrico Rubano
   until the week of April 6, 2020, or thereafter. I make this request as we are still in the process of
   gathering medical information and documentation, financial records and character letters that we
   believe will be helpful to the Court in determining the appropriate sentence for Mr. Rubano.

            The government has no objection to this request.
             .-
                                                               Respectfully yours,
                                                                       /s/
                                                               Sarita Kedia

   cc:      Matthew Podolsky, Esq.
            Aline Flodr, Esq.
            Assistant United States Attorneys                                 If I) JO t.l ~ tv €O fr/         ffl10A7
                                                                                                                      J
                                                                              /fJ (J~t l    l 7 ;:J-C/3~      Ar 10: oo.,.M,
                                                                                                1
                                                                                     >0   0f.\,O6('--€ fJ,
USDC SONY
DOCUMENT
ELECTRON:CALL Y FILED
DOC#
DATEF-IL_E_D_:    _......,7_..-::_-z--~~-rPf2:(/_:                                                                     j
